Citation Nr: 1432823	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-38 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty for training from February 1986 to October 1986.  He subsequently served in the Reserve Component from November 1986 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico that in relevant part denied the Veteran's request to reopen a previously-denied claim of service connection for low back pain.  Also on appeal is a June 2009 rating decision by the RO in Houston, Texas that denied service connection for cervical spine degenerative disc disease with small disc herniation.

In April 2013 the Veteran testified before the undersigned Veterans Law Judge in a "Travel Board" hearing at the San Juan RO.  A transcript of the Veteran's testimony is associated with the Veteran's electronic file in Virtual VA. 


FINDINGS OF FACT

1.  Service connection for a "back condition" was originally denied in a rating decision in March 1990, and reopening of the claim was thereafter denied in a rating decision in July 2000; the Veteran did not appeal and did not submit material evidence within the appeal period after either decision.

2.   Evidence received since July 2000 is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder.

3.  Arthritis of the cervical spine became manifest many years after discharge from service, and the Veteran does not have a cervical spine disorder that is incurred in or otherwise related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2013).

2.  A cervical spine disorder is not due to or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, the RO sent the Veteran Kent-compliant notice in July 2007, well prior to the November 2007 rating decision that denied reopening the claim for service connection for low back disorder.  The RO also sent the Veteran notice of the elements required to establish service connection for a cervical spine disorder, including the disability-rating and effective-date elements, in May 2009, prior to the June 2009 rating decision on appeal.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004); Dingess/Hartman v. Nicholson, 19 Vet, App. 473 (2006).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  

The record also reflects that service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran asserts he received inpatient treatment at Fort Gordon, Georgia; such inpatient treatment is not documented in the Veteran's STRs and the RO has made all reasonable efforts to obtain any such treatment records from alternative sources, as memorialized in a Formal Finding of Unavailability of Medical Records in December 2012.

The Veteran has not been afforded a VA medical examination during the course of the appeal, but when the issue on appeal is new and material evidence the VCAA duty-to-assist is not triggered unless and until the claim is reopened.  38 U.S.C.A. § 5103A.  In regard to the claim for service connection for cervical spine disorder, there is no evidence of a cervical spine injury or disorder in service or for many years thereafter, and there is no competent evidence suggesting the current condition is related to service.  Accordingly, a VA examination and opinion is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, the Veteran volunteered relevant medical history, and the VLJ asked questions concerning the circumstances related to his claim for service connection as well as the existence of other evidence that should be obtained.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and is aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed.Cir. 2004); Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

New and Material Evidence

Applicable Laws and Regulations

Generally, a claim that has been denied in an unappealed decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence and Analysis

The RO denied service connection for "back condition" by a rating decision in March 1990, based on a determination that STRs document complaint of back pain in July 1986 but do not show a chronic back disorder during service.  The Veteran is not shown to have submitted an appeal or to have submitted material evidence within the appeal period.

The Veteran submitted a request to reopen his claim in June 2000, asserting he had new evidence that would substantiate his original claim.  The Veteran's new evidence consisted of private treatment records from Dr. Julio Dieppa showing the Veteran was treated for back spasms in problems during the period November 1999 to April 2000.  The RO issued a rating decision in July 2000 that denied reopening of the claim, based on a determination that evidence relating to a back disorder late in 1999 does not show the existence of a chronic low back condition during service or immediately after discharge from service.  The Veteran was notified of the decision by a letter in July 2000 but there is no indication that he submitted an appeal or to have submitted material evidence within the appeal period.  The July 2000 rating decision is accordingly final.  See 38 C.F.R. § 20.302.

The evidence of record at the time of the July 2000 rating decision is cited above.

The Veteran filed his present request to reopen the claim in May 2007.  He asserted therein that during training at Fort Gordon, Georgia he fell off a 60-foot pole and injured his back thereby.  

Evidence received in support of the Veteran's request to reopen his claim includes the following.  (1) Additional treatment records from Dr. Dieppa that were not previously of record show the Veteran was treated for back pain from January 2000 to August 2002.  (2)  Treatment notes by a medical provider whose signature is unintelligible state the Veteran was treated in January-April 2000 for dorsal-lumbosacral strain that was caused by a motor vehicle accident on September 19, 1999.   (3) The Veteran had a VA aid and attendance/housebound examination in October 2007 in which the thoracolumbar spine had no limitation of motion or deformity.  (4) The Veteran asserted in numerous letters to VA, in statements to medical providers and in his Travel Board hearing that he injured his back in 1986 a fall from a telephone pole.  

The evidence described above is "new" in that it was not before adjudicators in July 2000.  However, nothing therein demonstrates medical treatment prior to January 2000, many years after discharge from service.  The earliest injury to which these records allude was in September 1999, many years after the reported in-service accident in 1986.  Thus, the new evidence does not relate to a previously- unestablished fact necessary to substantiate the claim for service connection for a low back disorder and is not material.   

The Veteran has essentially argued a new theory of causation, in that he reports his claimed cervical spine disorder is the consequence of an in-service accident about which he was previously silent.  However, a new theory of causation for the same disease or injury that is the subject of a previously-denied claim cannot be the basis of a new claim; instead, the matter must be treated as a claim to reopen without an intervening liberalizing law or VA issue that may affect the disposition of a claim. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004).  Further, the presentation of new arguments based on old evidence already of record does not constitute the presentation of new evidence.  Untalan v. Nicholson, 20 Vet. App. 467, 470 (2006).  As the Veteran has not submitted evidence showing that the cited in-service accident occurred, his account does not constitute new and material evidence to support reopening of the previously-denied claim.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for a low back disability has not been received, and the rating decisions of March 1990 and July 2000 remain final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Entitlement to Service Connection

Applicable Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 
 
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

In his present claim for service connection, the Veteran asserts that during training in 1986 at Fort Gordon, Georgia he suffered a fall from a 50-foot telephone pole, which resulted in a whiplash-type neck injury for which he was placed on bed rest for five days.  He reported to a VA psychiatric examiner in October 2007 that after this injury he was offered a disability pension but declined because he was too young and still wanted to work.  In a letter to VA in May 2009 the Veteran added that he began to experience mild neck pain after his whiplash-type neck injury in service; in 1988 he had a motor vehicle accident while performing duties as a police officer after which his neck pain became worse and he developed right-side radiculopathy.  In this letter, and in his subsequent Travel Board testimony, the Veteran reported he had claimed worker compensation benefits based on the 1988 accident, but this was denied based on a determination by the Industrial Commission of Puerto Rico that the Veteran's disorder preceded the 1988 accident.  

STRs show that in July 1986 the Veteran presented to the Troop Medical Clinic (TMC) at Fort Jackson, South Carolina, complaining of back pain, headache and infected right eye; examination showed the Veteran to be in no apparent distress and there is no clinical impression other than LBP (low back pain).  An August 1986 treatment record at Fort Gordon, Georgia refers to "back pain" but the context is not identified; the record is silent in regard to any subsequent inpatient or outpatient treatment for neck/cervical spine problems and is also silent in regard to bed rest or light-duty profile.  The Veteran was apparently not provided a separation examination, since his DD Form 214 characterizes his separation as "relief from ADT [active duty for training]" following a fairly brief (8 month) period of active service.  In sum, there is no documentation of a cervical spine injury or subjective complaint of neck pain in STRs.  

The file contains no documentation of any complaints related to the cervical spine prior to November 1988.  Thereafter, medical treatment records from various medical providers attest to physical therapy and medical treatment provided to the Veteran following a workplace accident on November 26, 1988, apparently in connection with his duties as a policeman.

The file contains a May 1989 medical certificate from a provider whose signature is unintelligible, attesting the Veteran had been treated since November 28, 1988, for trauma in the right neck and shoulder.  A medical certificate from Dr. Rosario Vazquez dated in August 1990 states the Veteran had been diagnosed with severe right-side cervical strain, neuritis and radiculopathy.

Physical therapy notes from Wilma Vazquez Hospital show therapy for neck pain and spasms in February 1992; a subsequent progress report in March 1993 notes diagnosis of chronic cervicodorsal strain and right shoulder strain.  In August 1996 the Veteran received private medical treatment for neck pain, diagnosed as chronic cervical strain.  Magnetic resonance imaging (MRI) of the cervical spine at C.T. Radiology complex in December 1999 showed an impression of degenerated disc with small central disc herniation and compression of the dural sac at C3-4 and degenerated disc with bulging annulus fibrosus at C5-6 and C6-7.

Treatment notes dated in January-April 2000, by a medical provider whose signature is unintelligible, state that the Veteran had injuries that were caused by a motor vehicle accident (MVA) on September 19, 1999.  Those diagnosed injuries were disc herniation C3-4 and C4-6, cervical strain and dorsal-lumbosacral strain.

In December 2006 a public hearing was held by Industrial Commission of Puerto Rico to determine whether the Veteran had incurred a cervical spine injury as a consequence of a work-related accident on November 26, 1988.  The Veteran testified that on the date in question he was pursuing a stolen van; during the pursuit his own vehicle crashed, resulting in residual pain in the neck and right upper extremity that had continued since that accident.  The Veteran testified he continued to work until forced to resign from the police force in 1994.  A physician then testified that comparison of diagnostic studies in 1993, which were proximately close to the accident in question, with later studies in 1999, led to the medical conclusion that the Veteran's current cervical spine disorder appeared to be more related to degenerative disorder than to traumatic injury in 1989 [sic].

Thereafter, a January 2007 action by the Industrial Commission of Puerto Rico denied worker compensation to the Veteran for the claimed cervical spine disorder, based on a determination that such condition was not related to the Veteran's work.

The Veteran had a VA X-ray of the cervical spine in October 2007.  The clinical impression was normal cervical spine.  

During VA psychiatric admission evaluation in October 2007 the Veteran reported having chronic cervical pan that had developed as a result of occupational accidents in service in 1986 and while working as a policeman in 1988.  As a result of the cervical pain and its limitations the Veteran had left the State Police in approximately 1997 and had not worked since then.

In May 2009 the Veteran presented to the VA outpatient clinic complaining of neck pain and right side numbness.  He recounted having had a whiplash injury associated with pole climbing in service.  The clinician noted clinical history of C5-6 disc bulge with radiculopathy since 1991, and also noted that MRI in February 2009 showed osteophytes at C2-3, C3-4, C4-5 and C5-T2.  The clinical impression was cervical arthritis.

VA X-ray of the cervical spine in August 2010 was essentially normal.

Review of the file shows the Veteran has been diagnosed with several different cervical spine pathologies including cervical strain, herniated cervical discs and cervical arthritis at multiple levels.  Accordingly, the first element of service connection - medical evidence of a disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

The Board notes at the outset that the Veteran did not have a documented cervical spine injury or disorder during service.  After service he had a documented workplace accident in November 1988 and a documented MVA in September 1999; there are no medical treatment records prior to the November 1988 accident, and none of the Veteran's medical providers have alluded to traumatic injury prior to November 1988.  The Board concludes that the medical evidence of record does not demonstrate the Veteran has a current chronic disorder of the cervical spine that is due to a traumatic injury of the cervical spine in service.

The Veteran has asserted his personal belief that he had an unrecognized cervical spine injury during service that was subsequently exacerbated by his workplace injury in 1988.  A layperson is competent to report events in service, to include injuries and medical treatment that is not documented in the record.  The Veteran is also competent to report that since the putative neck injury in service he had recurrent mild neck pain until his injury in 1988.  However, given the multiple cervical spine pathologies in question, the etiology of his cervical spine disorder(s) is a complex medical question that is not within the competence of a layperson.   Jandreau, 492 F.3d 1372, 1376-77; Kahana, 24 Vet. App. 428. 

Because the Veteran was identified with arthritis in May 2009, the Board has considered whether presumptive service connection is warranted under 38 C.F.R. § 3.309(a).  The Veteran's X-ray in October 2007 was normal, which leads the Board to conclude he did not have arthritis in service or to a compensable degree within the first year after discharge from service.  Accordingly, the presumption does not apply.

In regard to other diagnoses, the Veteran had no diagnosis prior to the November 1988 accident; thereafter he was diagnosed with cervical strain from November 1988 to December 1999, and from December 1999 he was identified as having degenerative disc disease with herniated discs.  Nothing in this chronology suggests an association between the diagnosed disorders and remote injury in service, especially given the presence of two intervening traumatic injuries.

The Veteran contends that because he was denied worker compensation for the November 1988 injury he should be entitled to compensation by VA.  The Board disagrees.  The Veteran apparently believes that he was denied worker compensation by the Industrial Commission of Puerto Rico because that agency believed the Veteran had a preexisting injury prior to 1988, but this is not what the Commission's report shows.  The Commission denied the worker compensation claim because a physician testified that the Veteran's disorder appeared to be degenerative in nature and thus not related to the workplace accident in 1988.  Nothing in the physician's testimony suggests that the Veteran had residuals of a traumatic injury prior to November 1988.  Further, the physician's opinion that the Veteran's present cervical spine disorder was not traumatic in nature is a medical conclusion that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

Based on the evidence and analysis above the Board finds the Veteran does not have a present disorder of the cervical spine that is incurred in or otherwise related to service.  Accordingly, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Reopening of the claim for entitlement to service connection for a low back disorder is denied.

Service connection for a cervical spine disorder is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


